      Case 3:18-cv-00560-CWR-JCG Document 14 Filed 01/07/19 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                               NORTHERN DIVISION


A-1 DECTECTIVE AND PATROL SERVICE, INC.                                           PLAINTIFF

V.                                                    CASE NUMBER 3:18-cv-560 CWR-JCG

CAMBRIDGE SECURITY SERVICES CORP.                                               DEFENDANT


                             CLERK’S ENTRY OF DEFAULT

       PURSUANT TO Rule 55 (a) of the Federal Rules of Civil Procedure, I hereby certify

that defendant Cambridge Security Services Corp. is in default for its failure to plead or

otherwise defend the above-captioned action as reflected in the records of this office.

       SO ENTERED this the 7th day of January, 2019.



                                    ARTHUR JOHNSTON, CLERK
                                    UNITED STATES DISTRICT COURT
                                    SOUTHERN DISTRICT OF MISSISSIPPI




                                    By: __________________________,Clerk
